Case 3:16-cv-00820-SMY Document 278 Filed 09/09/20 Page 1 of 1 Page ID #2657




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 STEVEN CURRY,                                  )
                                                )
                       Plaintiff,               )
                                                )
 vs.                                            )   Case No. 16-cv-00820-SMY
                                                )
 WILLIAM A. SPILLER, KENT E.                    )
 BROOKMAN, SHAUN GEE, and                       )
 CORY BUMP,                                     )
                                                )
                       Defendants.              )

                                          ORDER
       The parties have informed the Court that the above action has been settled, but that

additional time is needed to consummate the settlement. Defense Counsel is DIRECTED to

forward a proposed Settlement Agreement to Plaintiff within 30 days from the date of this Order.

Defense Counsel is further DIRECTED to file a status report within 60 days from the date of this

Order, advising the Court whether the Settlement Agreement has been fully executed and

submitted to CMS for payment. The Clerk of Court is DIRECTED to enter judgment dismissing

this action with prejudice and without costs 120 days from the date of this order. The parties

are advised that the 120-day period to consummate settlement will not be extended absent

exceptional circumstances. In light of the parties’ settlement, the Court DENIES AS MOOT all

pending motions and VACATES all deadlines and hearings.

       IT IS SO ORDERED.

       DATED: September 9, 2020


                                            s/ Staci M. Yandle_____
                                            STACI M. YANDLE
                                            United States District Judge
